Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 03, 2022 has been entered.

Response to Amendment
The amendment filed on February 03, 2022 has been entered.  Claims 2 & 5 have been cancelled.  Claims 1, 3, 4 & 6 remain pending. 
 
Allowable Subject Matter
Claims 1, 3, 4 & 6 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is directed to a compressor comprising:  a linear motor having a reciprocating mover; 
a motor casing that covers the linear motor; 
a compression unit having a piston connected to the mover at one end side of the linear motor so as to reciprocate, and a cylinder disposed at one end side of the motor casing, having a 
an air dryer connected to a discharge part of the compression chamber of the compression unit and filled therein with a desiccant; 
a passage that connects the air dryer and a tank that stores a working gas discharged from the air dryer; and 
a first electromagnetic valve provided in the passage, disposed radially outside the compression unit, the first electromagnetic valve being further disposed between the motor casing and the air dryer, and including a first electromagnetic valve cylinder casing and a first electromagnetic valving element arranged inside the first electromagnetic valve cylinder casing, 
wherein the first electromagnetic valve is configured to be selectively switched between a first position in which compressed working gas is supplied to the tank and is discharged from the tank, and a second position in which compressed working gas is supplied from the tank to a suction side of the compression unit, 
the air dryer being disposed along an axis in a movement direction of the mover and the piston, and 
the first electromagnetic valve being disposed such that the movement direction of the piston and a movement direction of the first electromagnetic valving element are in a same direction.
The examiner finds that the art of record considered as a whole, alone, or in combination, neither anticipates nor renders obvious having a compressor with such a first electromagnetic valve (that is configured to be selectively switched between a first position with compressed working gas being supplied & discharged from the tank & a second position with the compressed gas being supplied from the tank to a suction side of the compression unit) AND having the first electromagnet valve specifically provided in the passage connecting the tank to the air dryer such that the first electromagnetic valve was disposed radially outside of the compression unit & disposed between the motor casing and the air dryer. 
The closest prior art found was Kobayashi (US 6,074,177 A), however this reference has several deficiencies with respect to the applicant’s claimed invention.  First, the motor is not a linear motor.  Second, while this reference does have at least one electromagnetic valve (30-32) that is switchable between a first positon & a second position, the electromagnetic valve is NOT “disposed radially outside the compression unit”, “further disposed between the motor casing and the air dryer” & does not have a second position configured to where the “compressed working gas is supplied from the tank to a suction side of the compression unit”.
The examiner did not find any prior art in a new search that would demonstrate that such specific structure would have been obvious to one of ordinary skill in the art without relying on hindsight reconstruction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
The applicant’s arguments entered on 02/03/22 have been fully considered by the examiner.  The examiner agrees that the proposed amendments would overcome the previously cited prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083. The examiner can normally be reached M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 

/CHRISTOPHER J BRUNJES/Examiner, Art Unit 3746                  

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746